815 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John L. BURNS, Plaintiff-Appellant,v.Robert BROWN, Jr., Director, Michigan Department ofCorrections, Elton I. Scott, Deputy Warden, State Prison ofSouthern Michigan, J. Dolton, Assistant Resident UnitManager, SPSM, Defendants-Appellees.
No. 86-1332.
United States Court of Appeals, Sixth Circuit.
March 16, 1987.

1
Before LIVELY, Chief Judge;  WELLFORD, Circuit Judge;  and CELEBREZZE Senior Circuit Judge.

ORDER

2
This pro se Michigan state prisoner moves the Court for the appointment of counsel on his appeal from the district court's award of summary judgment to the defendants dismissing his civil rights case filed under 42 U.S.C. Sec. 1983.


3
Seeking monetary and injunctive relief, plaintiff sued several prison officials asserting that they denied him his rights of due process, equal protection and access to the courts because they refused to transfer him to a minimum security institution pursuant to a prison regulation, Michigan Administrative Code Rule 791.4401.


4
We conclude upon a review of the record that summary judgment was properly entered for the defendants because the plaintiff lacked a constitutionally cognizable liberty interest in a transfer under state law.   See Olim v. Wakinekona, 461 U.S. 238, 250 (1983);  Meachum v. Fano, 427 U.S. 215 (1975);  Walker v. Mintzes, 771 F.2d 920, 932-934 (6th Cir. 1985).  Therefore, plaintiff was not denied due process nor equal protection under the law.  His claim of denial of access to the courts was also without merit because it lacked supportive facts.   See Hurney v. Carver, 602 F.2d 993, 995 (1st Cir. 1979);  Place v. Shepherd, 446 F.2d 1239, 1244 (6th Cir. 1971).


5
We unanimously agree that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.  Accordingly, we affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit;  plaintiff's motion for counsel is also hereby denied .